0121121313            Case 1:20-cv-03178-LJL 456789 ÿ678101
                                              Document    6ÿ898Filed
                                                                   7ÿ 712/28/20
                                                                            ÿ769556  Page 1 of 3




     !"ÿ$!ÿ%&'ÿ$ 'ÿ()*$)!+,-.
  /0ÿ2003ÿ45ÿ67ÿ879:;ÿ<7ÿ=>?ÿAB?CDEFGÿH?CDIFJ?ÿKDEIDLGFCMÿLNÿI>?ÿOGJPDQ>ÿRFGJSFJ?Tÿ4U8ÿ9V8ÿU86:WVÿX<7Y0Xÿ6Z0[8\ÿ]0:
  Z8U9ÿ:8U429U^ÿ6_98:ÿ9;5<7`ÿ<7ÿ9V8ÿX0:Y^ÿW2<W3ÿ07ÿ9V8ÿab86:WVcÿZ49907ÿ<7U986Yÿ0_ÿ4U<7`ÿ9V8ÿa8798:cÿ38;\
  b0d8ÿW0d5047YÿX0:YUÿe2<38ÿfSQÿCFgDhÿICFGQDITÿhLJÿi>DQIP?Tÿ0:ÿDh?GIDIMÿI>?NIjÿY07k9ÿ65586:ÿ07ÿ9V8ÿY:05lY0X7ÿ2<U9ÿXV87
  ;04ÿ9;58ÿ9V8dÿ<7ÿ9V8ÿU86:WVÿZ6:\ÿ]0:ÿZ8U9ÿ:8U429UÿX<9VÿW0d5047YÿX0:YU^ÿ526W8ÿ6ÿm40969<07ÿd6:3ÿZ8_0:8ÿ9V8ÿW0d5047Y
  X0:Yÿ<7ÿ9V8ÿU86:WVÿX<7Y0X\
  `4<Y8ÿ90ÿ9V8ÿY<W9<076:;                                                                         8/ y
                                                                                                /1 ne
                                                                                                     20




                                                                                                       .
                                                                                             12 ela




                                                                                                    on
                                                                                                 si
                                                                                        ed D




                                                                                          er t.
                                                                                              is
                                                                                      t p igh
                                                                                      id v




                                                                                            m
                                                                                 ec c



                                                                                          20


                                                                                 ou yr
                                                                                D 2 In




                                                                              ith op
                                                                                        /
                                                                                     22


                                                                            w c
                                                                            78 C




  $ 'ÿ%&,n'ÿo,+'p
                                                                                   /
                                                                         31 n H




                                                                          d by
                                                                                12

                                                                       ite d
                                                                            on
                                                                     cv d i




                                                                    ib te
                                                                   20 ite




                                                                  oh ec
                                                                         ed




  /V8ÿqU6`8ÿr6782ÿ<Uÿ6ÿ̀:045ÿ0_ÿ786:2;ÿsttÿ5:0d<7879ÿUWV026:U^ÿW:869<[8ÿX:<98:U^ÿu04:762<U9U^ÿY<520d69U^ÿ67Yÿ09V8:Uÿ<7
                                                                       C




                                                                pr ot
                                                                      iv

                                                              is pr
                                                                   ch




  0WW4569<07Uÿ:8m4<:<7`ÿd6U98:;ÿ0_ÿ267`46`8\ÿv77462ÿU4:[8;UÿV6[8ÿ̀64`8Yÿ9V8ÿ6WW8596Z<2<9;ÿ0_ÿ56:9<W426:ÿ4U6`8Uÿ67Y
                                                                 Ar


                                                             n is




  `:6dd69<W62ÿW07U9:4W9<07U\
                                                          tio nt
                                                        uc e
                                                      od um




  /V8ÿr6782<U9U
                                                    pr oc
                                                  re d
                                                er his
                                             rth T




  +''(ÿ'poÿ&!pw)+nÿ,ÿ*-!&&"!-(ÿo%xxp'y
                                                Fu




  z0ÿ90ÿ04:ÿ{:0UUX0:Yÿr4||28ÿb02[8:ÿ67Yÿ9;58ÿ<7ÿ9V8ÿ28998:Uÿ9V69ÿ;04ÿ370X^ÿ67Yÿ9V8ÿb02[8:ÿX<22ÿ5:0Y4W8ÿ6ÿ2<U9ÿ0_ÿ50UU<Z28
  U0249<07U\


  ,}'-)*,+ÿ'-)$,n'ÿ()*$)!+,-.ÿ,oo
  /V8ÿ78Xÿvd8:<W67ÿ~8:<96`8ÿ<W9<076:;ÿ655ÿ<Uÿ70Xÿ6[6<26Z28ÿ_0:ÿ<bÿ67Yÿv7Y:0<Y\

22898 7952726 795769556                                                                          02
0121121313            Case 1:20-cv-03178-LJL 456789 ÿ678101
                                              Document    6ÿ898Filed
                                                                   7ÿ 712/28/20
                                                                            ÿ769556  Page 2 of 3



    !"ÿ$%"&'($)ÿ!"&'$*"ÿ+'( ',)$&-ÿ./,*
  012ÿ4567892:ÿ7;ÿ<=5ÿ>9<?ÿ2@4A7;2ÿ;2BÿB<5C:Dÿ52E7:2CÿC2F7;767<;:Dÿ7;6252:67;?ÿ7A4?2:ÿF5<Aÿ612ÿF7F61ÿ2C767<;DÿC7:8=::7<;:ÿ<F
  =:4?2Dÿ4;CÿA<52G

  H22ÿB<5Cÿ97:6:ÿF5<Aÿ612ÿ>2:6I:2997;?ÿJKKÿL<5C:ÿH2572:M
  N7;Cÿ<=6ÿA<52M


  ') "&"O "+ÿ')ÿ+'( ',)$&'"OP
  Q128Rÿ<=6ÿ612ÿS7867<;45TÿH<8726Tÿ<FÿU<561ÿVA25784ÿ46ÿ166WXYYBBBGC7867<;45T:<8726TG8<A           8/ y
                                                                                                /1 ne
                                                                                                     20




                                                                                                       .
                                                                                             12 ela




                                                                                                    on
   Z[\]^_]_[`aÿ ÿb5cRdeIAc;Cfg



                                                                                                 si
                                                                                        ed D




                                                                                          er t.
                                                                                              is
                                                                                      t p igh
                                                                                                           H1452Xÿ »¼½½¾
                                                                                      id v




                                                                                            m
                                                                                 ec c



                                                                                          20


                                                                                 ou yr
   hiÿZ[\]^_]_[`a][aDÿZ[\]^_]_[`a]j̀kDÿZ[\]^_]_[`al
                                                                                D 2 In




                                                                              ith op
                                                                                        /
                                                                                     22



   himni
                                                                            w c
                                                                            78 C




                                                                                   /
                                                                         31 n H




                                                                          d by
                                                                                12




   opÿ0<ÿW547:2ÿ<5ÿ8<AA2;Cÿ6<ÿ4;<6125ÿ4:ÿ>27;?ÿB<561Tÿ<5ÿC2:754>92rÿ2;C<5:2Xÿnstuvvswxsxÿz{vÿ|unÿmzsÿ}u~
                                                                       ite d
                                                                            on




   nstuvvswxsxÿÿtnÿ{wmsxÿu|ÿwÿi
                                                                     cv d i




                                                                    ib te
                                                                   20 ite




                                                                  oh ec
                                                                         ed




    pÿ0<ÿA4R2ÿ46654867E2ÿ<5ÿ4882W64>92Xÿz{ÿ~uuÿzÿvtzÿmuÿnstuvvswxÿ{mi
                                                                       C




                                                                pr ot
                                                                      iv




   pÿ0<ÿ4CE7:2ÿ<5ÿ8<=;:29Xÿzsÿnstuvvswxsxÿmzmÿsÿ~sÿuwÿm{vsi
                                                              is pr
                                                                   ch




   pÿ0<ÿ8<AA76ÿ6<ÿ612ÿ8145?2ÿ<Fÿ4;<6125rÿ2;65=:6Xÿÿmzssÿunÿsmmsnÿsÿuxÿzhsÿmzsÿ|smÿu|ÿz{ÿsnuwÿiii
                                                                 Ar


                                                             n is
                                                          tio nt




   nstuvvswxsxÿmuÿunÿtnsÿuzwÿ{muwi
                                                        uc e
                                                      od um




   hi{wmni
                                                    pr oc




   0<ÿ?7E2ÿ4CE782ÿ<5ÿ8<=;:29Xÿnstuvvswxsxÿ{wmÿ{w{wÿwÿ{wmsnwm{uwÿnssvswmÿ{vsi
                                                  re d
                                                er his




   7CC92ÿ;?97:1ÿnstuvswxswDÿF5<Aÿ2C72E49ÿ467;ÿnstuvvswxnsÿXÿ467;ÿnsDÿ52Iÿÿ467;ÿtuvvswxnsDÿ6<ÿ2;65=:6D
                                             rth T




   8<AA2;Crÿ:22ÿQUSG
                                                Fu




   Z[\^_]_[`a ¡]¢£[ÿx}i
   Z[\^_]_[`a [Zÿwi
  012ÿVA25784;ÿ¤25764?2¥ÿS7867<;45Tÿ<Fÿ612ÿ;?97:1ÿ4;?=4?2DÿN7F61ÿC767<;ÿ8<WT57?16ÿ¦§K§Kÿ>Tÿ¤<=?16<;ÿ7FF97;
  ¤458<=56ÿ̈=>97:17;?ÿQ<AW4;TGÿV99ÿ57?16:ÿ52:25E2CGÿ
  ÿ
  '©ª«¬"­®«¯°±©ÿ²ÿO°³µ́´¶ÿ&««µ·ÿ$¯¯°©ª´¶°·
        01<=:4;C:ÿ<Fÿ2;6572:ÿ7;ÿ612ÿC7867<;45Tÿ7;89=C2ÿ26TA<9<?72:ÿ6146ÿ65482ÿ61275ÿ<57?7;:ÿ>48Rÿ6<ÿ528<;:65=862CÿW5<6<I
        94;?=4?2:Gÿ̧<=ÿ84;ÿ<>647;ÿA<52ÿ7;F<5A467<;ÿ4><=6ÿ612:2ÿF<5A:ÿ7;ÿ<=5ÿ<;97;2ÿ4WW2;C782:X
        ¹;C<I=5<W24;ÿº<<6:
        H2A7678ÿº<<6:
22898 7952726 795769556                                                                         12
0121121313            Case 1:20-cv-03178-LJL 456789 ÿ678101
                                              Document    6ÿ898Filed
                                                                   7ÿ 712/28/20
                                                                            ÿ769556  Page 3 of 3
           !"ÿ$%&'()*+',"-%ÿ-,,"%&./ÿ0'1"+2ÿ%"-+34ÿ!-35ÿ'5ÿ6!"ÿ$%&'()*+',"-%ÿ+''62ÿ6!-6ÿ!-1"ÿ3"56ÿ6!".+ÿ7-+8ÿ'%ÿ)%93.2!
         :'+&2;ÿ<ÿ7'+"ÿ0'7,3"6"ÿ6+"-67"%6ÿ'5ÿ$%&'()*+',"-%ÿ+''62ÿ-%&ÿ6!"ÿ)%93.2!ÿ:'+&2ÿ&"+.1"&ÿ5+'7ÿ6!"7ÿ.2ÿ-1-.3-=3"
         .%ÿ'*+ÿ>.06.'%-+4ÿ'5ÿ$%&'()*+',"-%ÿ?''62;
    !.2ÿ:"=2.6"ÿ.2ÿ="26ÿ1.":"&ÿ.%ÿ@!+'7"AÿB.+"5'/AÿC.0+'2'56ÿ)&9"Aÿ'+ÿD-5-+.;ÿD'7"ÿ0!-+-06"+2ÿ.%ÿ,+'%*%0.-6.'%2ÿ-%&
  "647'3'9."2ÿ0-%%'6ÿ="ÿ&.2,3-4"&ÿ,+',"+34ÿ.%ÿ$%6"+%"6ÿ)/,3'+"+;
         E'7"
         Fÿ<='*6ÿG2
         Fÿ@-+""+2
         Fÿ@'%6-06ÿG2
         FÿB<H2

        I+.1-04ÿI'3.04
        Fÿ"+72ÿJÿ@'%&.6.'%2ÿ'5ÿG2"

   !"ÿKLMÿOPQÿKLMPÿRLPSTÿ:'+&ÿ03'*&ÿ9"%"+-6'+ÿ.2ÿ%'ÿ3'%9"+ÿ-1-.3-=3";
  @',4+.9!6ÿUVUVÿE'*9!6'%ÿC.553.%ÿE-+0'*+6;ÿ<33ÿ+.9!62ÿ+"2"+1"&;                                  8/ y
                                                                                                /1 ne
                                                                                                     20




                                                                                                       .
                                                                                             12 ela




                                                                                                    on
                                                                                                 si
                                                                                        ed D




                                                                                          er t.
                                                                                              is
                                                                                      t p igh
                                                                                      id v




                                                                                            m
                                                                                 ec c



                                                                                          20


                                                                                 ou yr
                                                                                D 2 In




                                                                              ith op
                                                                                        /
                                                                                     22


                                                                            w c
                                                                            78 C




                                                                                   /
                                                                         31 n H




                                                                          d by
                                                                                12

                                                                       ite d
                                                                            on
                                                                     cv d i




                                                                    ib te
                                                                   20 ite




                                                                  oh ec
                                                                         ed
                                                                       C




                                                                pr ot
                                                                      iv

                                                              is pr
                                                                   ch
                                                                 Ar


                                                             n is
                                                          tio nt
                                                        uc e
                                                      od um
                                                    pr oc
                                                  re d
                                                er his
                                             rth T
                                                Fu




22898 7952726 795769556                                                                    2
